Citation Nr: 0602375	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a 
bipolar/depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel.  


INTRODUCTION

The veteran served on active duty from October 1996 to 
December 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue of service connection for bipolar/depressive 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The record contains no evidence of an in-service event giving 
rise to a current right shoulder disorder.


CONCLUSION OF LAW

No current right shoulder disability was incurred in or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in June 2001, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the June 
2001 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case.  
Pelegrini, 18 Vet. App. at 121.  

Also, the June 2001 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would obtain 
records in the custody of a Federal agency and that while the 
RO would assist the veteran in obtaining other records that 
it was the veteran's responsibility to obtain them.  
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO obtained the veteran's service 
medical records as well as the veteran's student medical 
records from the University of Rochester.  The June 2001 
letter advised the veteran that the RO would attempt to 
secure additional records at the veteran's request.  The 
veteran indicated the presence of possible relevant records 
in the possession of Dr.  Nielsen and St. Alphonsus Regional 
Medical Center (St. Alphonsus).  The RO obtained the medical 
records from St. Alphonsus, but Dr. Nielsen returned a 
negative response.  As such, with respect to the right 
shoulder disorder claim, VA has fulfilled its duties to the 
veteran to the extent possible given the particular 
circumstances of this case.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  As discussed below, there is no evidence of an in-
service event that is related to a current right shoulder 
disorder.  Accordingly, VA's duty to provide a medical 
examination with respect to any right shoulder disorder has 
not been triggered.  Nonetheless, in May 2002, a VA examiner 
diagnosed the veteran as having a torn right rotator cuff, 
but made no discussion of the etiology of the disorder.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a)(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

The veteran is not entitled to service connection for his 
current right shoulder disorder.  After carefully reviewing 
the veteran's medical records from the University of 
Rochester, the Board is unable to find any reference to a 
right shoulder disability.  Likewise, after carefully 
reviewing the veteran's service medical records for his brief 
period of service, the Board finds no indication of a right 
shoulder disease or injury.  The only reference in the record 
to a right shoulder disability is found in the May 2002 VA 
examination report, wherein the veteran was diagnosed as 
having a torn right rotator cuff.  Indeed, the veteran 
reported at the examination that he injured the shoulder 
during ROTC in college; not during his period of active duty.  
Nonetheless, there is no discussion in the May 2002 VA 
examination report regarding the etiology of the veteran's 
right shoulder disorder.  Accordingly, absent an in-service 
injury or disease and competent medical evidence linking the 
same to a current right shoulder disability, service 
connection cannot be established.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.


REMAND

In light of the VCAA, further development is necessary.  

While studying at the University of Rochester the veteran was 
enrolled in ROTC and planned to enter the Marine Corps as a 
commissioned officer upon graduation.  While at the 
University of Rochester, the veteran began to develop 
psychiatric problems, apparently beginning when he discovered 
the body of a friend who had hung himself.  In 1994 the 
veteran was diagnosed as having anxiety and depression and 
took a short medical leave from the university.  Ultimately, 
the veteran returned to school and graduated, but was 
disenrolled from the Marine Corps Reserves at entry level and 
ordered to reimburse the U.S. Government for financial 
assistance that he received through ROTC.  Following this 
series of events, the veteran enlisted in the U.S. Army in 
October 1996.   

In December 1996, the veteran received a medical discharge 
via the Entrance Physical Standards Board (EPSBD) after an 
apparent psychotic episode wherein the veteran went AWOL from 
basic training at Fort Leonard Wood, MO.  The EPSBD noted 
that the veteran had a psychiatric history dating back to his 
time at the University of Rochester, but did not opine on the 
question of whether the veteran's pre-existing condition was 
aggravated by his military service.  The veteran is currently 
diagnosed as having bipolar/depressive disorder.  VA has not 
provided the veteran with a medical exam to address this 
question.  Accordingly, a medical examination is warranted 
under the circumstances.  38 C.F.R. § 3.159(c) (2005).

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that any acquired 
psychiatric disability had its onset 
during service, or if preexisting service 
worsened beyond its natural progress 
during service.  All opinions must be 
supported by a complete rationale in a 
report.  

2.  Then the RO should readjudicate the 
veteran's claim of service connection for 
a psychiatric disability.  If the issue 
on appeal remains denied, the veteran and 
his representative should be furnished 
with an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


